DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-9, 18-25, 31-39 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to recovering missed packets in a short range wireless communication. 
		Hsu (US 20190349682 A1) discloses to detect missed packets and recover the missed packets. In this regard, a primary headphone device receives packets from a media source and a secondary headphone captures packets transmitted to the primary headphone device. The primary headphone device and the secondary headphone device exchange packet reception/sniffing status and identify packets missed by the secondary headphone device. The primary headphone device transmits the missing packets to the secondary headphone device (Fig. 2-4, Fig. 6-7, Par 0014, Par 0028-0029, Par 0034-0038, Par 0040-0047).
		Hsu does not explicitly disclose, “when the PDU at the first device is fragmented, the second device obtains payloads of baseband fragments of the PDU and includes in the first bitmap information indicating, for each of the fragments, the payloads and fragment start values to enable the first device to reconstruct the PDU”.
		Tong et al (US 10341758 B1) discloses a wireless audio system including an audio source and a primary headphone and a secondary headphone. When the primary headphone failed to receive any audio data transmitted by the audio source, the secondary headphone relays the missing data to the primary headphone. Similarly, primary headphone relays missing data to the secondary headphone when the secondary headphone failed to receive data successfully (Fig. 1A-D, Fig. 4A-E, Fig. 7-11).  
		Tong does not explicitly disclose, “when the PDU at the first device is fragmented, the second device obtains payloads of baseband fragments of the PDU and includes in the first bitmap information indicating, for each of the fragments, the payloads and fragment start values to enable the first device to reconstruct the PDU”.

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
 		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473